— Order unanimously affirmed with-, out costs. Memorandum: On appeal from an order which *944terminated her parental rights on the ground of permanent neglect, respondent mother contends that petitioner failed to prove that it had exercised diligent efforts to strengthen the parent-child relationship. Respondent’s contention lacks merit. The evidence amply supports Family Court’s finding that the agency made diligent efforts to strengthen and encourage respondent’s relationship with the children. The agency attempted to consult and cooperate with respondent in developing a plan for the eventual return of the children; made arrangements for her to visit the children and provided funds for her transportation to such visits; and offered her parenting instruction and counseling in an effort to help her remedy the problems which resulted in the removal of the children from the home (see, Social Services Law § 384-b [7] [f] [l]-[3]). (Appeal from order of Erie County Family Court, Killeen, J.— permanent neglect.) Present — Dillon, P. J., Callahan, Den-man, Green and Davis, JJ.